Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1, 3-8 and 10-15 are allowed
Claims 2, 9 have been canceled 
Claim dependency has been modified to recite; Claim 3 depending from 1 and Claim 10 depending from 8
Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 07/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.    	The most representative prior arts to Zhao (US 2019/0281321) in view of Li (US 2020/0021810) and further in view of Koo ("DESCRIPTION OF SDR VIDEO CODING TECHNOLOGY PROPOSAL BY LG ELECTRONICS" JVET-J0017-v1, San Diego CA), fail to disclose all the limitations of the amended claims reciting inter alia;
generating a reconstructed picture based on the residual samples for the current block, wherein the first region is derived based on the size of the current block, wherein based on the size of the current block being 4x4 or 8x8, the first region is from the top-left of the current block to the 8th sample position in a scan order, and wherein based on the size of the current block being not 4x4 or 8x8, the first region is the top-left 4x4 area of the current block.
No anticipative art has been identified.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/